Citation Nr: 1431240	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-49 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, to include secondary to in-service jet exhaust fumes and in-service chemical exposure, to include herbicide exposure and carbon tetrachloride, and secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a neurological disability of the right lower extremity, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, to include secondary to herbicide exposure.  

3.  Entitlement to service connection for a neurological disability of the left lower extremity, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, to include secondary to herbicide exposure.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ear hearing loss disability, and if so, whether entitlement is warranted.  

5.  Entitlement to service connection for a left ear hearing loss disability.  

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits currently sought on appeal.

The Veteran's original March 2010 claim was for "COPD-emphysema". The evidence of record included a diagnosis of asthma.  See e.g., June 2010 private medical record.  As such, the Board has recharacterized the issue on appeal more broadly, as noted above, to a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Veteran's original March 2010 claim was for "lower extremity neuropathy".  The evidence of record included a diagnosis of sacral radiculopathy and polyneuropathy.  See May 2010 private medical record.  As such, the Board has recharacterized the issues on appeal more broadly, as noted above, to neurological disabilities of the right and left lower extremities.  See id.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, a right and left ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 1985 rating decision denied the Veteran's claim for entitlement to service connection for a right ear hearing loss disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in May 1985 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran is presumed to have been exposed to herbicides in service.

4.  The Veteran's neurological disability of the right lower extremity was first manifested many years after service, and is not etiologically related to service, to include herbicide exposure.

5.  The Veteran's neurological disability of the left lower extremity was first manifested many years after service, and is not etiologically related to service, to include herbicide exposure.

CONCLUSIONS OF LAW

1.  The May 1985 rating decision which denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  
2.  New and material evidence has been received, and the claim for entitlement to service connection for a right ear hearing loss disability is reopened.  38 U.S.C.A.   § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for a neurological disability of the right lower extremity, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for a neurological disability of the left lower extremity, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Reopening Right Ear Hearing Loss Disability 

VA's Duties to Notify and Assist

The Veteran's previously denied claim for entitlement to service connection for a right ear hearing loss disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for a right ear hearing loss disability was denied in a May 1985 rating decision.  The May 1985 rating decision indicated that the basis for the denial was that there was not a current disability.  The Veteran did not appeal that decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

The Veteran's current claim for entitlement to service connection for a right ear hearing loss disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the May 1985 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Since the final May 1985 rating decision, new evidence includes, but is not limited to, a June 2010 VA examination which included a diagnosis of a right ear hearing loss disability.  This evidence is new, as it did not exist at the time of the final disallowance in May 1985.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, specifically a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

As discussed further in the remand section below, the Veteran's claim for entitlement to service connection for a right ear hearing loss disability requires further development.

II.  Neurological Disabilities of the Right and Left Lower Extremities

VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran was provided adequate notice with respect to his claims for entitlement to service connection for neurological disabilities of the right and left lower extremities in a March 2010 letter, prior to the August 2010 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file.  The Board notes that a June 2010 private treatment record referenced chiropractic care while discussing the Veteran's neurological disabilities of the right and left lower extremities.  Also, an unrelated August 2013 rating decision referenced VA treatment records dated from December 2009 to August 2013, which are not associated with the file.  As will be discussed in greater detail below, however, the Veteran's claims hinge not on whether he has a current diagnosis of a disability, but whether such disability is related to his military service.  As chiropractic records and VA treatment records would fail to demonstrate anything other than a current disability, which is conceded, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  In addition, the Veteran did not provide an authorization form for VA to obtain any chiropractic records and has not indicated during the course of the appeal that additional VA treatment records are relevant to his claims on appeal.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The Board notes that additional records, including the Veteran's personnel records, were associated with the Veteran's file after the last Statement of the Case (SOC) was issued in November 2010.  Some of these records included VA treatment and private medical records that provide evidence of further treatment for the Veteran's right and left lower extremities disabilities.  As described above, and discussed further below, the Veteran's claim hinges not on whether he has a current diagnosis of a disability, but whether such disability is related to his military service.  The additional VA treatment and private medical records are duplicative of the evidence already of record in that they show continued treatment and a current disability, but do not provide evidence of the disabilities relationship to the Veteran's service.  As such, the Board may consider these records in the first instance.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2013).  As to the Veteran's neurological disabilities of the right and left lower extremities, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that the preponderance of the evidence is against an association between the Veteran's current neurological disabilities of the right and left lower extremities and any event, injury, or disease in service.  Specifically, the Veteran has contended that his disabilities are the result of herbicide exposure, chemical exposure or jet exhaust exposure.  The evidence of record does not indicate that Veteran's neurological disabilities of the right and left lower extremities may be related to herbicide exposure, chemical exposure or jet exhaust exposure.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claims.

B.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
A Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307 (2013).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2013).  This list includes early-onset peripheral neuropathy, but as specified in 38 C.F.R. § 3.307(a)(6)(ii) (2013), the presumption is limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.  Id.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy".  VA also removed Note (2) to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the peripheral neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  As the Veteran's current claims were pending before VA on September 6, 2013, the amendment applies in this case.

Even if the statutory presumptions regarding herbicide exposure are inapplicable, that does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a chronic disease, including "other organic diseases of the nervous system", becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the purposes of this decision, the Board will assume that the Veteran's claim for entitlement to service connection for neurological disabilities, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, are "other organic disease of the nervous system" for purposes of 38 C.F.R. § 3.309 (2013).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2013).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  




Analysis

The Veteran seeks entitlement to service connection for neurological disabilities of the right and left lower extremities, to include peripheral neuropathy, sacral radiculopathy and polyneuropathy, which he contends is related to service as result of herbicides exposure, chemical exposure or jet exhaust exposure.

The Veteran originally filed his claim in March 2010 for "lower extremity neuropathy".  A March 2010 Report of General Information form reflected that the Veteran was called for clarification regarding his claim and listed the claim as "Bilateral neuropathy (includes feet and legs) - due to chemical exposure and herbicide exposure".  In an April 2010 statement, the Veteran's representative stated that the Veteran "suffers from lower extremity peripheral neuropathy and he believes strongly that it is directly related to his exposure to Agent Orange during his service in Vietnam".  In the August 2010 Notice of Disagreement, the Veteran's representative stated that the last time the Veteran was exposed to herbicide was in Vietnam in 1967-1968 and that the Veteran "had no idea that the chemicals that rained down from the sky would someday have an adverse effect on his health nor did he even know what peripheral neuropathy was.  Even though the [V]eteran knows that this portion of his claim will remain denied he will continue to pursue it in hopes that someday the regulation will change".  On his December 2010 Form 9, the Veteran's representative stated that the Veteran would be gathering evidence for his neurological disabilities of the right and left lower extremities claims, but no additional evidence was received.  In the June 2014 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran's "bilateral peripheral neuropathy is a result of herbicide exposure and jet exhaust exposure while serving in the Air Force".  

The Veteran's STRs are silent as to any neurological complaints of the right and left lower extremities.  Periodic examinations in August 1973, August 1977, November 1981 and the May 1984 retirement examination all indicated that the feet, lower extremities, and neurologic system were normal.  In the May 1984 Report of Medical History accompanying the retirement examination, the Veteran denied foot trouble and neuritis and noted that he was in "[e]xcellent [h]ealth".  
The Veteran submitted numerous private medical records in support of his claim.  An October 2009 treatment note listed the reason for appointment as "off/on for long time pain/numb in feet/legs" and the chief complaint was that the Veteran has "tingling and pain in his feet".  The note further stated that the Veteran was known to be prediabetic, but "no other overt reasons to have a peripheral neuropathy".  The assessment was "numbness (hypesthesia)" and listed a differential diagnosis of vascular disease, spinal disease or peripheral neurological changes.  The Veteran was placed on the medication gabapentin.  A December 2009 private medical record included an assessment of neuralgia.  A March 2010 private treatment note indicated an assessment of idiopathic peripheral neuropathy.  A May 2010 private medical record showed that the Veteran complained of "increasing pain or tingling in his feet bilaterally" and included an assessment of idiopathic peripheral neuropathy and stated that the Veteran's "past history and laboratory evaluation showed no evidence of diabetes, thyroid dysfunction, vitamin deficiency, alcohol abuse or significant dyslipidemia" and further requested a neurology consultation.  

A May 2010 private medical record, which appears to be the neurology consultation, included nerve conduction studies and included an assessment of sacral radiculopathy S1 and polyneuropathy.  Under the clinical impression section, the medical record noted that the Veteran presented "with a greater than 20-year history of bilateral burning pain on the soles of his feet and the posterior leg.  He reports mild reduction in sensation in his feet though denies weakness; he feels that his symptoms began following exposure to Agent Orange in Vietnam".  Under the conclusion section, the medical record noted that "[t]here is also electrophysiologic evidence of an underlying mild sensory polyneuropathy; this may be seen in association with a variety of conditions to include abnormal glycemic control, toxic neuropathies (e.g. Agent Orange exposure), connective tissue disease, vitamin deficiencies, and thyroid dysfunction."  

A July 2010 private medical record included an assessment of peripheral neuropathy and noted that the Veteran was still taking his medication and "is happy to relate that he has significant decrease (80%) after recent chiropractic care".  An August 2010 private medical record included an assessment of sacral radiculopathy S1 and that the Veteran was "satisfied with current symptom management".     
Private medical records received after the SOC, as discussed above, showed ongoing treatment for neurological disabilities.  For example, a July 2011 private medical record included an assessment of peripheral neuropathy and noted that the Veteran was satisfied with present symptomatic management.  Other private medical records from May 2011 through September 2011 showed that the Veteran was continuing to take the medication gabapentin.  A November 2011 VA treatment note listed neuropathy under the past medical history section.  The November 2011 VA treatment note, as well as multiple December 2011 VA treatment notes, indicated that the Veteran was continuing to take the medication gabapentin.       

The Veteran served in Vietnam; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307 (2013).  In this regard, the Board notes that the herbicide regulations provide for presumptive service connection of early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. § 3.309(e) (2013).  No diagnosis of early-onset peripheral neuropathy, however, appears in the record.  The first medical diagnosis of record of a neurological disability is an October 2009 private medical record, which included an assessment of "numbness (hypesthesia)", followed by a diagnosis of idiopathic peripheral neuropathy in March 2010.  A later private medical record from May 2010 included a diagnosis of sacral radiculopathy S1 and polyneuropathy.  

The Board notes that October 2009 private medical record included a report of "off/on for long time pain/numb in feet/legs" and that the May 2010 private medical record noted "a greater than 20-year history of bilateral burning pain on the soles of his feet and the posterior leg...[the Veteran] feels that his symptoms began following exposure to Agent Orange in Vietnam".  These statements, however, are contradicted by the Veteran's STRs discussed above, which showed no neurological complaints, the periodic examinations in August 1973, August 1977, November 1981 and the May 1984 retirement examination that all indicated that the feet, lower extremities and neurologic were normal, as well as the May 1984 Report of Medical History accompanying the retirement examination where the Veteran denied foot trouble and neuritis and noted that he was in "[e]xcellent [h]ealth".  The Board acknowledges the Veteran's more recent statements about his symptoms, but finds the contemporaneous STRs more probative as to whether any neurological symptoms were present in service.  As no diagnosis of early-onset peripheral neuropathy appears in the record, the Veteran's claims cannot be substantiated under a presumptive basis, which requires early-onset peripheral neuropathy to manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. § 3.309(e) (2013).    

Regarding direct service connection, the Veteran's STRs are silent as to any neurological complaints of the right and left lower extremities while in service, and affirmatively show normal neurological findings.  The first medical diagnosis of record of a neurological disability is an October 2009 private medical record, which included an assessment of "numbness (hypesthesia)", followed by a diagnosis of idiopathic peripheral neuropathy in March 2010.  

The Board acknowledges the May 2010 private medical record that stated the Veteran's "past history and laboratory evaluation showed no evidence of diabetes, thyroid dysfunction, vitamin deficiency, alcohol abuse or significant dyslipidemia" and the subsequent May 2010 neurology consultation, that stated "[t]here is also electrophysiologic evidence of an underlying mild sensory polyneuropathy; this may be seen in association with a variety of conditions to include abnormal glycemic control, toxic neuropathies (e.g. Agent Orange exposure), connective tissue disease, vitamin deficiencies, and thyroid dysfunction".  The Board finds that the May 2010 private medical opinions are speculative in nature, and are therefore entitled to limited probative value with respect to the relationship between the Veteran's service and his neurological disabilities.  Specifically, the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Therefore, the private nexus evidence does not warrant service connection. 
As noted, VA has not sought a medical opinion in this case.  However, as noted above, the NAS has specifically found that an association does not exist between exposure to herbicides and delayed onset peripheral neuropathy such as this Veteran's disability.  That entity based its conclusion on a nation-wide, peer-reviewed study of appropriate populations.  Because of its scope and its direct relevance to the Veteran's circumstances (exposure to herbicides and delayed onset peripheral neuropathy), it is highly probative, and weighs heavily against a nexus in this case.

Regarding presumptive service connection based on chronic disease, any neurological disabilities were not diagnosed until well more than one year after the Veteran separated from service in September 1984; therefore, the presumption does not apply.  38 U.S.C.A. § 1112 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, continuity of symptomatology is not shown for the Veteran's neurological disability of the right and left lower extremities.  In addition to the medical records showing a normal neurological system, the Veteran denied neurological complaints during service, and specifically at separation.  Therefore, any current statements regarding symptoms at that time are outweighed by the contemporaneous statements.  Therefore, service connection is also not warranted on this basis.  See 38 C.F.R. § 3.303(b) (2013).  

The Board also acknowledges that in April 2010 the Veteran's representative submitted a Board decision granting service connection for lower extremity peripheral neuropathy due to Agent Orange exposure in Vietnam; however, prior Board decisions have no precedential authority.  See 38 C.F.R. § 20.1303 (2013).  In any event, the Board notes that the decision submitted referenced a positive opinion from a medical professional relating that Veteran's peripheral neuropathy to herbicide exposure.  Here, the opinions of record lack probative value for the reasons expressed above.      

Finally, the Board acknowledges the Veteran's lay statements and belief that his neurological disabilities of the right and left lower extremities are related to his in-service herbicide exposure.  Although the Veteran is competent to report a history of his lay observations, he is not competent to address the etiological question of whether his neurological disabilities of the right and left lower extremities are attributable to herbicide exposure, as this is a complex medical question of the neurological system.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for neurological disabilities of the right and left lower extremities, and as such, the claims must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ear hearing loss disability is reopened.  

Entitlement to service connection for neurological disabilities of the right lower extremity is denied.  

Entitlement to service connection for neurological disabilities of the left lower extremity is denied.  

REMAND

Respiratory Disability 

The Veteran has claimed that his respiratory disability was "worsened by his prostate cancer surgery and the introduction of anesthesia was the contributing factor".  See April 2010 statement.  The Veteran was granted entitlement to service connection for prostate cancer in May 2008, with an effective date of December 2007.  In March 2008, the Veteran had prostate cancer surgery.  
In June 2010, the Veteran was afforded a VA examination in connection with his respiratory disability claim.  The examiner diagnosed COPD and provided a negative opinion as to whether the Veteran's COPD was aggravated by anesthesia.  As part of the rationale, the examiner stated that the Veteran "had surgery in March 2008 with no complications during the procedure or after the surgery for more than a year.  His problem started in April 2009".  Subsequent to this examination, the Veteran submitted additional medical records, which included treatment records from September, October and November 2008 that show treatment relating to COPD and emphysema.  The Board also notes that a December 2009 genitourinary VA examination, which was of record at the time of the June 2010 VA examination but was not commented on, stated that the Veteran was diagnosed with emphysema and the Veteran stated that "he was told he probably had this preoperatively, but the surgery 'kicked it up'".  

The Veteran also submitted a statement in October 2010 titled "History of COPD" that covers the time period from March 2008 to September 2010.  In this statement, the Veteran indicated that he did not have "any major breathing issues or COPD symptoms until immediately after prostate surgery" and that he experienced shortness of breath and fatigue if he did any type of physical activity from March 2008 to September 2008.  In addition, the Veteran also submitted a statement in March 2011 that responded to the June 2010 VA examination report and stated that he did not have pneumonia or any type of infection, but that "after going under anesthesia he came out worse than prior to going under and he has had trouble with his COPD since that time".      

The Board finds that the rationale provided in the June 2010 VA examination report was based on an inaccurate factual premise and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Specifically, while the June 2010 VA examination report's rationale stated that the Veteran had no complications for more than a year following surgery, the Veteran has provided medical and lay statements that show this is factually inaccurate.  Thus, an addendum is required.

In addition, the Veteran also contends that his respiratory disability was the result of in-service exposure to jet exhaust fumes or in-service chemical exposure, to include herbicide exposure and carbon tetrachloride.  See March 2010 Report of General Information.  As discussed above, the Veteran served in Vietnam and herbicide exposure is presumed.  In the November 2010 SOC, the RO stated that the Veteran "worked around jet aircraft", so it is plausible that the Veteran was exposed to jet exhaust fumes.  On remand, the medical opinion must address these contentions.     

Right and Left Ear Hearing Loss and Tinnitus

Initially, the Board notes that in the November 2010 SOC, the RO conceded in-service exposure to acoustic trauma based on the Veteran working around jet aircraft.  

The Veteran was afforded a VA audio examination in June 2010, which provided diagnoses of right and left ear hearing loss and tinnitus.  The examiner provided a negative opinion.  With respect to right and left ear hearing loss, the examiner's rationale was based on an April 1985 VA audio examination that reflected normal hearing.  The examiner stated that since the Veteran's hearing has worsened since the April 1985 VA audio examination, the Veteran's hearing loss "is not due to noise exposure the [V]eteran may have suffered in service".  With respect to tinnitus, the examiner stated that while the Veteran reported tinnitus first started around 1968-1969, a January 1982 STR reflected that the Veteran denied tinnitus.  The examiner stated that "[d]elayed onset tinnitus is possible, but in my opinion whatever caused the current hearing loss most likely also caused the tinnitus".  

After review, the Board finds that remand is required for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the Veteran's entrance examination was conducted in September 1964 and contained an audiometric test.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards.  This conversion was not discussed, or apparently considered, in the RO's decision on appeal or in the negative June 2010 VA medical opinion.  On remand, the medical opinion must address this conversion.  Second, a November 1980 in-service audiometric test shows that the Veteran met the criteria for a hearing loss disability for VA purposes in the right ear.  See 38 C.F.R. § 3.385 (2013).  The June 2010 VA medical opinion listed this test under the "Records Review" section, but did not address it in its rationale section.  On remand, the medical opinion must address the November 1980 in-service audiometric test that reflected a right ear hearing loss disability.  Third, comparing the various audiometric tests conducted in-service, there were threshold shifts which occurred in both the right and left ears, which must be addressed on remand.  Finally, the Veteran stated that after service, he worked in an office environment and was exposed to "little or no loud noise or acoustic trauma from 1984-2008".  See December 2010 Form 9.  The June 2010 VA medical opinion suggested that the Veteran's hearing had worsened since the April 1985 VA audio examination, but did not address the Veteran's lack of reported post-service acoustic trauma, which, on remand, the medical opinion must address.   As tinnitus has been linked to hearing loss, it is inextricably intertwined with that issue and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's respiratory disability claim, obtain a VA medical opinion from an appropriate medical professional.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the medical opinion must reflect that such a review was accomplished.
The medical professional must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include jet exhaust fumes or in-service chemical exposure, to include conceded herbicide exposure and carbon tetrachloride?  

b.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected prostate cancer, specifically the anesthesia used in his March 2008 surgery?

If aggravation is found, the examiner/reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's respiratory disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected prostate cancer.  

Attention is invited to the Veteran's October 2010 statement titled "History of COPD" and the Veteran's March 2011 statements, as well as the medical records from September, October and November 2008 that show treatment relating to COPD and emphysema and the December 2009 genitourinary VA examination, which stated that the Veteran was diagnosed with emphysema and the Veteran stated that "he was told he probably had this preoperatively, but the surgery 'kicked it up'".

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  With respect to the Veteran's bilateral hearing loss disability and tinnitus claims, obtain a VA medical opinion from an appropriate medical professional.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the medical opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right and left ear hearing loss disability and tinnitus, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service acoustic trauma exposure.  

The medical opinion must address the conversion from ASA standards to ISO-ANSI standards for the Veteran's September 1964 entrance audiometric test.  In addition, the medical opinion must address the November 1980 in-service audiometric test that showed a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Also, the medical opinion must address the threshold shifts which occurred in both the right and left ears as shown by various audiometric tests conducted in-service.  Finally, the medical opinion must address the Veteran's credible statement that after service, he worked in an office environment and was exposed to "little or no loud noise or acoustic trauma from 1984-2008".  See December 2010 Form 9.  

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


